I am of the opinion that the evidence in this case fails to show negligence on the *Page 373 
part of Gordon, proximately contributing to the injury of the defendant in error, Weber.
There was no liability on the part of Gordon under the rule ofrespondeat superior.
I do not think that Gordon was bound to anticipate that the joist was to be used as a fulcrum for prying. Joists are for the support of a floor and other purposes going to the whole construction of the building. If he was bound to anticipate that the joist was to be used as a fulcrum for prying, what force would he be expected to anticipate? And, since any liability on the part of Gordon must be based on this proposition, and being of the opinion that he was not bound to anticipate such use of the joists, I dissent as to the judgment against Gordon.
In any view of the case, the negligence of Becker was an intervening cause, and any negligence on the part of Gordon was not a proximate cause.